The evidence in this case raises such a serious doubt of the guilt of the defendant that I think that in the interest of justice this defendant, plaintiff in error here, should have a new trial. In the excitement of the moment, the opportunity of the bank cashier to plainly see the man (whom he testified was one of the four who held up the bank) and subsequently *Page 393 
identify him, was so very limited that it rendered the correctness of his subsequent identification very doubtful, whereas the testimony of a number of witnesses showed that at the time of the bank robbery the defendant was at work on his little place in the country some considerable distance from the scene of the robbery. I think this case should be reversed on the authority of Heath v. State, 120 So. 846, 97 Fla. 339; Clark v. State, 124 So. 446, 98 Fla. 874, and Mathis v. State,163 So. 479, 121 Fla. 232.
ELLIS, C.J., concurs.